Order, Supreme Court, New York County (Debra A. James, J.), entered April 25, 2006, which, to the extent appealed from as limited by the briefs, granted plaintiffs cross motion for summary judgment on liability on his third cause of action, unanimously affirmed, without costs.
Plaintiff building engineer was in the process of repairing and replacing electrical wiring in the ceiling of the 12th floor, in order to restore lighting to the entire floor, at the time the ladder he was standing on collapsed. The work he was engaged in was more than simply changing a lightbulb, and constituted “repair[s]” within the meaning of Labor Law § 240 (1) (Piccione v 1165 Park Ave., 258 AD2d 357 [1999], lv dismissed 93 NY2d 957 [1999]). Concur — Tom, J.E, Saxe, Sullivan, Buckley and McGuire, JJ.